Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner note: a processor is interpreted as a hardware processor in TC2400.

Claim Objections
Claims 1, 6, 8-9, 14, 16-18 and 20 objected to because of the following informalities:  
Regarding to claims 1, 5-6, 8-9, 13-14, 16-18 and 20: 	The phrase "the  related VIP addresses" should be – the one or more related VIP addresses --. Appropriate correction is required. 
Regarding to claims 5, 13:
The phrase "wherein a new client instance is not created and provisioned" should be – a new client instance is not created and provisioned --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 1:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "the system" used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configured to”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US20080162491) hereafter referred to as Becker, in view of Walker (US10481963) hereafter referred to as Walker, further in view of Kancherla (US 20180176124) hereafter referred to as Kancherla.

Regarding claim 1: 
Becker teaches A system, comprising:
a data center comprising one or more resources (Fig. 1A, [0041] provider 110 may include at least one provider server 112 and a plurality of tenant servers 114A, 114B for hosting a respective one of tenant stations 130 … maintaining the business applications
Walker Fig. 1 Col 5 lines 13-15 “A given provider network may include numerous data centers (which may be distributed across different geographical regions) hosting various resource pools); and
one or more client instances hosted on the one or more resources, wherein the one or more client instances are accessible by a remote client network (See fig 1A for tenant stations remotely to provider 110 and servers. [0041] provider 110 may include at least one provider server 112 and a plurality of tenant servers 114A, 114B for hosting a respective one of tenant stations 130)and wherein the system is configured to perform operations comprising:
in response to a request to rename a specified client instance to a new name ([0093] a software application is executed … first deploying a new tenant in system environment 100A or 100B. [0097] provider 110 may store the data structure in a new schema called tenant template 808 [102] Tenant template 808 may be used to deploy, clone, backup, recover, restore, edit, update, and alter tenants. Note: template 808 (data structure) is client instance; execute a tenant template (tenant template is stored in database 212 – see fig.8A) to update and alter tenants is a request to rename a specified client instance to a new name)
renaming a database of the specified client instance to the new name ([0111] FIG. 12B further illustrates an exemplary process for deploying a new tenant. As shown in FIG. 12B, provider 110 may first select tenant template 808 from tenant template database 806 (S. 1210). The selection of a template 808 may be made by provider 110 from a plurality of templates. [0113] change the names or identifiers of data structures within the copy of tenant template 808 to reflect the identifier assigned to the tenant)
creating a plurality of new application nodes addressed by the new name, wherein the new application nodes point to the database of the specified client instance ([0110] deploying or generating a new tenant … generate a new tenant space 330 (comprise table links 225– see fig. 12a). Fig. 11B. [106] a set of shared data structures 214 may be mapped to table links 225, which include logical connections (\\110/112/214-002, \\110/112/214-0023, 222-001, 222-002 – see fig. 11B) to the shared data structures 214 and alternative names for the shared data structures 214. Note: table links includes connections (\\110/112/214-002, \\110/112/214-0023, 222-001, 222-002) and alternative names is a plurality of new application nodes (each connection is an application node). Also see [0112] tenant template database 806 may be created by copying one or more data volumes that include tenant template database 806, as well as data structures, applications and other contents that are included in new tenant space 330. [0113] Once the copy of tenant template database 806 is created, the copy and its contents (e.g., the template's folder structure) may be associated with a unique identifier assigned to the new tenant by provider 110.[0062] table links 225 may redirect the reference to the actual location of the referenced data structure at provider server 112. [0050] provider server 112 … Web Application Server); and
Becker does not explicitly disclose in response to a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer: identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances, identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances, copying the related VIP addresses and the primary VIP address to the second load balancer, adding the one or more pools of application nodes to the second load balancer, enabling routing to the second load balancer; disabling routing to the first load balancer; and deleting the related VIP addresses and the primary VIP address from the first load balancer.
Walker teaches in response to a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer (Walker, Fig. 10, 1008-1016, Col 16, lines 11-30 “API requester 132 may request to launch a new instance, and/or if one of instances 126A-N is terminated, a new instance may be needed to provide adequate fault tolerance for the running of application 126. In element 1010, a second network device and a second group of instances may be implemented. The second group of instances may include one more instance than the first group of instances … implement load balancer 604 which is configured to allocate service requests … the service request 602 may be routed through load balancer 606 to each of instances 626A-N+1” (see the implementation on fig.6). Col 3 lines 4-15 “Load balancers may be used to distribute the service requests across the multiple computers … customers may require fault tolerant systems, such that no transactions are lost and full system state is preserved in the event of failure … a load balancer may be applied to distribute service requests to each service instance in a load-balanced group”. Note: an API request launch a new instance implement and in a second group of instance and third group of instances if one of instances 126A-N is terminated (steps 1008-1012) is a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer; service instance is client instance; in the event of failure, it’s require a load balancer to distribute/allocate service requests to each service instance in a load-balanced group is a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer)
identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 … all service requests and/or transactions are routed to load balancer 606. Col 8 lines 5-22 “the service request 202 may be routed to a virtual IP address and port of one of the load balancer … the service request being routed to instances 126A-N including a source address that indicates that load balancer 124 is the source of the service request (see fig. 4, 402 for request source IP)”. Fig. 4 Col 10 lines 10-16  “service request 202, and service request responses, such as service request responses 126A-N. For example, the state table may include the request source address from a service request in column 402, the destination address for a service request in column 404. Note: Clone the load balancer 124 (comprises VIP of LB 124 – see 4, 402) and and instance 126A-N (comprises VIPs of destination instance – see fig. 4 404) is identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address; IP address of instances/VMs are virtual IP addresses since VMs are instantiated from a single physical computer – see Col 1 lines 34-37 “virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines”. Also see Col 3 line 8-12 “replicates all user transaction state and data to all service instances in a load-balanced group such that no transactions are lost and full system state is preserved in the event of a failure in one of the service instances”
identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances (Fig. 6, Col 11 lines 56-65 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124.  Additionally, load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606) … all service requests and/or transactions are routed to load balancer 606. Note: each instance 126A-N is application node (see fig. 1); clone of the load balancer 124 and instance 126A-N and the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 is identifying the one or more respective client instances and one or more pools of application nodes)
copying the related VIP addresses and the primary VIP address to the second load balancer (Col 6 lines 25-26 “the web services platform 134 instantiates a load balancer 124”. Col 7 line 33 “Each load balancer can be assigned an internal identifier. Col 8 lines 5-22 “the service request 202 may be routed to a virtual IP address and port of one of the load balancer … the service request being routed to instances 126A-N including a source address that indicates that load balancer 124 is the source of the service request (see fig. 4, 402 for request source IP)” Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 … all service requests and/or transactions are routed to load balancer 606. Col 8 lines 4-11 “load balancer 124 operates as a load balancer set, the service request 202 may be routed to a virtual IP address and port of one of the load balancer set. That load balancer may log the information pertaining to the service request 202 in a state table and synchronously replicate the information (information comprises source address of load balance 124 and destination virtual IP address of instances – see 402 and 404 on fig.4) to the remaining load balancers in the set where the information may also be stored in a state table. Note: a complete clone of the load balancer 124 (comprises virtual IP address –see ) and instance 126A-N (comprises virtual IP address – sees fig.4. Note: IP address of instances/VMs are virtual IP addresses since VMs are instantiated from a single physical computer – see Col 1 lines 34-37 “virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines”) environment to the new clone environment (i.e., load balancer 606) that all service requests and/or transactions from load balancer 124 are routed to load balancer 606 is copying the related VIP addresses and the primary VIP address to the second load balancer; Also replicate the information (comprises source address of load balance 124 and destination virtual IP address of instances – see 402 and 404 on fig.4) to other load balancer is copying the primary VIP address and related VIP addresses to the second load balancer)
adding the one or more pools of application nodes to the second load balancer (Fig. 6, Col 11 lines 56-65 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 … all service requests and/or transactions are routed to load balancer 606. Fig. 1 Col 6 lines 5-10 “the web services platform 134 executes each instance of the application 126 in a virtual machine 122B or a container (not illustrated), thus a virtual machine instance runs each instance of the application 126. Note: each instance 126A-N is application node (see fig. 1); Add pool of instances (nodes) is adding the one or more pools of application nodes);
enabling routing to the second load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124. Additionally, load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606), continuing to do so until all operations on the original environment (i.e., load balancer 124 and instances 126A-N) have been completed. Once the last operation is completed within the environment consisting of load balancer 124 and instances 126A-N, load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests and/or transactions are routed to load balancer 124 and/or instances 126A-N. Instead, all service requests and/or transactions are routed to load balancer 606”); 
disabling routing to the first load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124. Additionally, load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606), continuing to do so until all operations on the original environment (i.e., load balancer 124 and instances 126A-N) have been completed. Once the last operation is completed within the environment consisting of load balancer 124 and instances 126A-N, load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests and/or transactions are routed to load balancer 124 and/or instances 126A-N. Instead, all service requests and/or transactions are routed to load balancer 606”); and
deleting the related VIP addresses and the primary VIP address from the first load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N … is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606) … load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests. Col 4 line 1-2 “the original load balancer and original service instances may be terminated. Thus, all new transactions are completed by the second load-balanced group”. Col 8 lines 5-22 “a virtual IP address and port of one of the load balancer … a source address that indicates that load balancer 124 is the source of the service request (see fig 4 for request source address 402 of load balancer 124)”. Note: Load balancer 124 comprise it’s VIP address and destination IPs of instances – see table fig.4. So terminate load balancer 124 and instances 126A-N would obviously delete the related VIP addresses and the primary VIP address)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Walker and apply them on the teachings of Becker to further implement in response to a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer: identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances, identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances, copying the related VIP addresses and the primary VIP address to the second load balancer, adding the one or more pools of application nodes to the second load balancer, enabling routing to the second load balancer; disabling routing to the first load balancer; and deleting the related VIP addresses and the primary VIP address from the first load balancer.  One would be motivated to do so because in order to improve better system and method to provide a load balancer may be applied to distribute service requests to each service instance in a load-balanced group (Walker, Col 3 lines 4-15).
Becker-Walker does not explicitly dis close VIP address of client instance.
Kancherla teaches identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances (Kancherla Fig. 3, 310-350. [0089-0092] identifying the best candidate machine (virtual machine with VIP – see fig. 5), the load balancer performs a DNAT (at 330) on the packet to change the destination address of the packet to the identified candidate's address. … For example, the process modifies the destination IP address and port number of the packet to the IP address and related port number of the identified machine … the load balancer also inserts (at 340) a reverse source address … identifies the corresponding VIP from the value carried by the packet … DSHR module receives the packet, it uses a map table that identifies the corresponding VIP … the process forwards (at 350) the modified packet towards the destination server that is selected by the load balancer). [0005] the load balancer inserts a source address for the reverse flow (i.e., return network traffic generated in response to the request) into the data message before forwarding the data message towards the identified server. The inserted reverse source address in some embodiments is one of a set of virtual internet protocol (VIP) addresses. Note: VIP reverse source address is a primary VIP address; VIP of destination server (Virtual machine – see VMs Fig.2 and fig .5) is one or more related virtual internet protocol (VIP) addresses; Virtual machines (VMs) is one or more respective client instances. Also see flow entries on fig. 5 for reverse source VIP and destination virtual IP (VM_IP). [103-105] the virtual IP address VIP1 is associated with a reverse flow with source address of VM2_IP and destination address of CL1_IP [0007] generated entry with the reverse source address ((i.e., the inserted VIP address) … generates a forward flow entry for the data message as well and associates this entry with the reverse flow entry and the VIP address. [0008] The LB module then looks up the data flow storage to find a corresponding reverse source address for the return traffic … same VIP address to which the initial data message was sent);
Kancherla also teaches identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances ([0056] FIG. 1 (i.e., the client and server machines) can be any type of a data compute node (e.g., a virtual machine (VM), a container, etc.). [103] The load balancing resulted in selecting the VM 545 as the destination server for the packet. Note: selecting the VM 545 (compute node) is identifying the one or more respective client instances. Fig. 4, 420 “lookup flow table (in data storage – see flow entries in fig.5)” -> step 430 “Match find in flow table” -> step 440 “generates (at 440) a forward flow entry and a reverse flow entry”. [[0098] After identifying the VIP address (e.g., from a mapping table that maps a set of values to a set of VIP addresses), the process associates the generated entries for the packet with the identified VIP address and stores this data in the data storage. 102] a host machine 530 that hosts two virtual machines 545 and 550 … local data storage 54. Note: steps 420-460 is identifying one or more pools of application nodes. Also see Fig. 6, 620-650) ;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Kancherla and apply them on the teachings of Becker-Walker to further implement identifying one or more related virtual internet protocol (VIP) addresses used to access one or more respective client instances.  One would be motivated to do so because in order to improve better system and method to provide identifying the best candidate machine with a virtual machine with VIP, the load balancer performs a DNAT (at 330) on the packet to change the destination address of the packet to the identified candidate's address (Kancherla Fig. 3, 310-350. [0089-0092]).
Regarding claim 2: 
The system of claim 1, wherein the new name is a new uniform resource locator (URL) by which the specified client instance is accessed (Becker, [0110] deploying or generating a new tenant … generate a new tenant space 330 (comprise table links 225– see fig. 12a). Fig. 11B. [106] a set of shared data structures 214 may be mapped to table links 225, which include logical connections (\\110/112/214-002, \\110/112/214-0023, 222-001, 222-002 – see fig. 11B). [0062] tenant station 130 may store identifiers, such as table links 225 … table links 225 may include an alternate name for a table (or any other type of data structure) and/or a logical connection or reference to the data structure. The logical connection may be, for example, a database uniform resource locator).
Regarding claim 3: The system of claim 2, wherein renaming the database comprises renaming modifying or updating one or more of tables, a database catalog, or configuration parameters of the database to be referenced by or to reference using the new URL (Becker [0097] provider 110 may store the data structure in a new schema called tenant template 808 [0102] Tenant template 808 may be used to deploy, clone, backup, recover, restore, edit, update, and alter tenants. [0113] change the names or identifiers of data structures within the copy of tenant template 808 to reflect the identifier assigned to the tenant. Note: change the names of data structure of the template that was used to deploy, clone, backup, recover, restore, edit, update, and alter tenants is renaming the database comprises renaming modifying or updating one or more of tables; [0062] tenant station 130 may store identifiers, such as table links 225 … table links 225 may include an alternate name for a table (or any other type of data structure) and/or a logical connection or reference to the data structure. The logical connection may be, for example, a database uniform resource locator. Note: tenant template 808 is a database catalog or configuration parameters; change the names of data structure (Data structure has table links to URL) of the template that was used to deploy, clone, backup, recover, restore, edit, update, and alter tenants is renaming a database catalog or configuration parameters of the database to be referenced by or to reference using the new URL)
Regarding claim 4: The system of claim 1, wherein renaming the database comprises executing a plurality of structured query language (SQL) commands or queries bundled as a single logical executable package (Becker [0093] a software application is executed … first deploying a new tenant [0097] provider 110 may store the data structure in a new schema called tenant template 808 [102] Tenant template 808 may be used to deploy, clone, backup, recover, restore, edit, update, and alter tenants. [0060] Shared-metadata 217 may provide an index of shared data structures 214 and tenant-specific data structures 215 … to locate shared data structures 214. Such information may be … Structured Query Language (SQL) identifier, or other pointer to a physical or virtual address of shared data structures 214 within provider database 212. Note: execute a template 808 (comprise shared data SQL structure) to alter tenants (stored in data base) is renaming data base comprises executing a plurality of structured query language (SQL) commands. [0116] querying a database for a data structure by using a table link 225 (comprise logical connections to URL –see [0062]) … when tenant server 114 may receive a data request, it may transmit a query to tenant database 222. [0062] tenant station 130 may store identifiers, such as table links 225 … table links 225 may include an alternate name for a table (or any other type of data structure) and/or a logical connection or reference to the data structure. The logical connection may be, for example, a database uniform resource locator. Note: execute a template 808 to alter/update tenants store in database is renaming the database; query using a table link 225 (comprise logical connections to URL is queries bundled as a single logical executable package)
Regarding claim 5: 
The system of claim 1, wherein a new client instance is not created and provisioned as part of renaming the specified client instance (Becker [0111] FIG. 12B further illustrates an exemplary process for deploying a new tenant. As shown in FIG. 12B, provider 110 may first select tenant template 808 from tenant template database 806 (S. 1210). The selection of a template 808 may be made by provider 110 from a plurality of templates. [0113] change the names or identifiers of data structures within the copy of tenant template 808 to reflect the identifier assigned to the tenant. Note: select a current template from a plurality template on database is a new client instance is not created and provisioned)
Regarding claim 6: 
The system of claim 1, further comprising:
 	performing a pre-flight check prior to copying the related VIP addresses and the primary VIP address to the second load balancer (Walker Col 16 lines 31-34 “a DNS server with health checking and traffic steering capabilities may be utilized to service requests to either load balancer 124 or load balancer 606”. Col 9 lines 27-44 “Instance termination logic 306 is configured to generate an alarm identifying from which of the instances 126A-N the service request responses that are different from the majority of service request responses … the alarm that is generated by instance termination logic 306 … termination logic 306 may mark the instances 126A-N which generate a different service request response than the majority of the other instances in an instance health check table in the load balancer 124 as having a bad transaction health check. Note: health checking and traffic steering capabilities may be utilized before routing service request to load balancer 606 is performing a pre-flight check prior to copying the related VIP addresses and the primary VIP address to the second load balancer; load balancer 606 is the second load balancer. See the copying the related VIP addresses and the primary VIP address to the second load balancer in above mapping of claim 1)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Walker and apply them on the teachings of Becker to further implement performing a pre-flight check prior to copying the related VIP addresses and the primary VIP address to the second load balancer.  One would be motivated to do so because in order to improve better system and method to provide a DNS server with health checking and traffic steering capabilities may be utilized to service requests to either load balancer 124 or load balancer 606 (Walker Col 16 lines 31-34).
Regarding claim 7: 
The system of claim 6, wherein the pre-flight check comprises determining whether tasks are running in a given client instance of the respective client instances (Col 16 lines 31341 “a DNS server with health checking and traffic steering capabilities may be utilized to service requests to either load balancer 124 or load balancer 606”. Col 9 lines 27-44 “Instance termination logic 306 is configured to generate an alarm identifying from which of the instances 126A-N the service request responses that are different from the majority of service request responses … the alarm that is generated by instance termination logic 306 … termination logic 306 may mark the instances 126A-N which generate a different service request response than the majority of the other instances in an instance health check table in the load balancer 124 as having a bad transaction health check)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Walker and apply them on the teachings of Becker to further implement the pre-flight check comprises determining whether tasks are running in a given client instance of the respective client instances.  One would be motivated to do so because in order to improve better system and method to provide generate an alarm identifying from which of the instances 126A-N the service request responses that are different from the majority of service request responses (Walker, Col 9 lines 27-44).
Regarding claim 8:     The system of claim 1, further comprising:
performing a post-validation check subsequent to deleting the related VIP addresses and the primary VIP address from the first load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment … load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606), continuing to do so until all operations on the original environment (i.e., load balancer 124 and instances 126A-N) have been completed. Once the last operation is completed within the environment consisting of load balancer 124 and instances 126A-N, load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests and/or transactions are routed to load balancer 124 and/or instances 126A-N. Instead, all service requests and/or transactions are routed to load balancer 606”.  Col 12 lines 12-36 “Load balancer 606 may compare each of the service request responses received from each of the instances 626A-N+1 with each other to determine whether all of the service request responses are identical or if any are different. In response to a majority of the service request responses received from the instances 626A-N+1 being identical, the load balancer 606 may route a copy of one of the identical service request responses to load balancer 604 and/or to client 130”. Note: determine whether all of the service request responses are identical and route a copy of one of the identical service request responses to load balancer 604 and/or to client 130 is performing a post-validation check subsequent)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Walker and apply them on the teachings of Becker to further implement performing a post-validation check subsequent to deleting the related VIP addresses and the primary VIP address from the first load balancer.  One would be motivated to do so because in order to improve better system and method to provide determine whether all of the service request responses are identical (Walker, Col 12 lines 12-36).
Regarding claim 9:    
Becker teaches A non-transitory machine-readable storage medium storing executable instructions that, when executed by a processor, cause operations to be performed comprising [0050] Provider server 112 and tenant servers 114 may be may be one or more processing devices that execute software modules stored in one or more computer memory devices. Servers 112 and 114 may include components typically included in a server system, such as a data processor … servers 112 and 114 may execute a plurality of applications including software):
[Rejection rationale for claim 1 is applicable].
Regarding claim 10:    
[Rejection rationale for claim 2 is applicable].
Regarding claim 11:    
[Rejection rationale for claim 3 is applicable].
Regarding claim 12:    
[Rejection rationale for claim 4 is applicable].
Regarding claim 13:    
[Rejection rationale for claim 5 is applicable].
Regarding claim 14:    
[Rejection rationale for claim 6 is applicable].
Regarding claim 15:    
[Rejection rationale for claim 7 is applicable].
Regarding claim 16:    
[Rejection rationale for claim 8 is applicable].
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US10481963) hereafter referred to as Walker, in view of Kancherla (US 20180176124) hereafter referred to as Kancherla.
Regarding claim 17:
Walker teaches in response to a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer (Walker, Fig. 10, 1008-1016, Col 16, lines 11-30 “API requester 132 may request to launch a new instance, and/or if one of instances 126A-N is terminated, a new instance may be needed to provide adequate fault tolerance for the running of application 126. In element 1010, a second network device and a second group of instances may be implemented. The second group of instances may include one more instance than the first group of instances … implement load balancer 604 which is configured to allocate service requests … the service request 602 may be routed through load balancer 606 to each of instances 626A-N+1” (see the implementation on fig.6). Col 3 lines 4-15 “Load balancers may be used to distribute the service requests across the multiple computers … customers may require fault tolerant systems, such that no transactions are lost and full system state is preserved in the event of failure … a load balancer may be applied to distribute service requests to each service instance in a load-balanced group”. Note: an API request launch a new instance implement and in a second group of instance and third group of instances if one of instances 126A-N is terminated (steps 1008-1012) is a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer; service instance is client instance; in the event of failure, it’s require a load balancer to distribute/allocate service requests to each service instance in a load-balanced group is a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer)
identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 … all service requests and/or transactions are routed to load balancer 606. Col 8 lines 5-22 “the service request 202 may be routed to a virtual IP address and port of one of the load balancer … the service request being routed to instances 126A-N including a source address that indicates that load balancer 124 is the source of the service request (see fig. 4, 402 for request source IP)”. Fig. 4 Col 10 lines 10-16  “service request 202, and service request responses, such as service request responses 126A-N. For example, the state table may include the request source address from a service request in column 402, the destination address for a service request in column 404. Note: Clone the load balancer 124 (comprises VIP of LB 124 – see 4, 402) and and instance 126A-N (comprises VIPs of destination instance – see fig. 4 404) is identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address; IP address of instances/VMs are virtual IP addresses since VMs are instantiated from a single physical computer – see Col 1 lines 34-37 “virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines”. Also see Col 3 line 8-12 “replicates all user transaction state and data to all service instances in a load-balanced group such that no transactions are lost and full system state is preserved in the event of a failure in one of the service instances”
identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances (Fig. 6, Col 11 lines 56-65 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124.  Additionally, load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606) … all service requests and/or transactions are routed to load balancer 606. Note: each instance 126A-N is application node (see fig. 1); clone of the load balancer 124 and instance 126A-N and the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 is identifying the one or more respective client instances and one or more pools of application nodes)
copying the related VIP addresses and the primary VIP address to the second load balancer (Col 6 lines 25-26 “the web services platform 134 instantiates a load balancer 124”. Col 7 line 33 “Each load balancer can be assigned an internal identifier. Col 8 lines 5-22 “the service request 202 may be routed to a virtual IP address and port of one of the load balancer … the service request being routed to instances 126A-N including a source address that indicates that load balancer 124 is the source of the service request (see fig. 4, 402 for request source IP)” Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 … all service requests and/or transactions are routed to load balancer 606. Col 8 lines 4-11 “load balancer 124 operates as a load balancer set, the service request 202 may be routed to a virtual IP address and port of one of the load balancer set. That load balancer may log the information pertaining to the service request 202 in a state table and synchronously replicate the information (information comprises source address of load balance 124 and destination virtual IP address of instances – see 402 and 404 on fig.4) to the remaining load balancers in the set where the information may also be stored in a state table. Note: a complete clone of the load balancer 124 (comprises virtual IP address –see ) and instance 126A-N (comprises virtual IP address – sees fig.4. Note: IP address of instances/VMs are virtual IP addresses since VMs are instantiated from a single physical computer – see Col 1 lines 34-37 “virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines”) environment to the new clone environment (i.e., load balancer 606) that all service requests and/or transactions from load balancer 124 are routed to load balancer 606 is copying the related VIP addresses and the primary VIP address to the second load balancer; Also replicate the information (comprises source address of load balance 124 and destination virtual IP address of instances – see 402 and 404 on fig.4) to other load balancer is copying the primary VIP address and related VIP addresses to the second load balancer)
adding the one or more pools of application nodes to the second load balancer (Fig. 6, Col 11 lines 56-65 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124 … all service requests and/or transactions are routed to load balancer 606. Fig. 1 Col 6 lines 5-10 “the web services platform 134 executes each instance of the application 126 in a virtual machine 122B or a container (not illustrated), thus a virtual machine instance runs each instance of the application 126. Note: each instance 126A-N is application node (see fig. 1); Add pool of instances (nodes) is adding the one or more pools of application nodes);
enabling routing to the second load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124. Additionally, load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606), continuing to do so until all operations on the original environment (i.e., load balancer 124 and instances 126A-N) have been completed. Once the last operation is completed within the environment consisting of load balancer 124 and instances 126A-N, load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests and/or transactions are routed to load balancer 124 and/or instances 126A-N. Instead, all service requests and/or transactions are routed to load balancer 606”); 
disabling routing to the first load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N environment is launched with the desired number of instances representing the existing number of instances plus the instances that are desired to be added, connected to the same back-end infrastructure as load balancer 124. Additionally, load balancer 604, which may be implemented at any time, is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606), continuing to do so until all operations on the original environment (i.e., load balancer 124 and instances 126A-N) have been completed. Once the last operation is completed within the environment consisting of load balancer 124 and instances 126A-N, load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests and/or transactions are routed to load balancer 124 and/or instances 126A-N. Instead, all service requests and/or transactions are routed to load balancer 606”); and
deleting the related VIP addresses and the primary VIP address from the first load balancer (Fig. 6, Col 11 lines 56- col 12 line 5 “a complete clone of the load balancer 124 and instance 126A-N … is configured to route new transactions, such as service request 604 to the new clone environment (i.e., load balancer 606) … load balancer 604 may terminate load balancer 124 and instances 126A-N and no new service requests. Col 4 line 1-2 “the original load balancer and original service instances may be terminated. Thus, all new transactions are completed by the second load-balanced group”. Col 8 lines 5-22 “a virtual IP address and port of one of the load balancer … a source address that indicates that load balancer 124 is the source of the service request (see fig 4 for request source address 402 of load balancer 124)”. Note: Load balancer 124 comprise it’s VIP address and destination IPs of instances – see table fig.4. So terminate load balancer 124 and instances 126A-N would obviously delete the related VIP addresses and the primary VIP address)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Walker and apply them on the teachings of Becker to further implement in response to a request to migrate from a first load balancer used to access the one or more client instances to a second load balancer: identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances, identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances, copying the related VIP addresses and the primary VIP address to the second load balancer, adding the one or more pools of application nodes to the second load balancer, enabling routing to the second load balancer; disabling routing to the first load balancer; and deleting the related VIP addresses and the primary VIP address from the first load balancer.  One would be motivated to do so because in order to improve better system and method to provide a load balancer may be applied to distribute service requests to each service instance in a load-balanced group (Walker, Col 3 lines 4-15).
Walker does not explicitly dis close VIP address of client instance.
Kancherla teaches identifying one or more related virtual internet protocol (VIP) addresses that are associated with a primary VIP address, wherein the related VIP addresses and the primary VIP address are used to access one or more respective client instances (Kancherla Fig. 3, 310-350. [0089-0092] identifying the best candidate machine (virtual machine with VIP – see fig. 5), the load balancer performs a DNAT (at 330) on the packet to change the destination address of the packet to the identified candidate's address. … For example, the process modifies the destination IP address and port number of the packet to the IP address and related port number of the identified machine … the load balancer also inserts (at 340) a reverse source address … identifies the corresponding VIP from the value carried by the packet … DSHR module receives the packet, it uses a map table that identifies the corresponding VIP … the process forwards (at 350) the modified packet towards the destination server that is selected by the load balancer). [0005] the load balancer inserts a source address for the reverse flow (i.e., return network traffic generated in response to the request) into the data message before forwarding the data message towards the identified server. The inserted reverse source address in some embodiments is one of a set of virtual internet protocol (VIP) addresses. Note: VIP reverse source address is a primary VIP address; VIP of destination server (Virtual machine – see VMs Fig.2 and fig .5) is one or more related virtual internet protocol (VIP) addresses; Virtual machines (VMs) is one or more respective client instances. Also see flow entries on fig. 5 for reverse source VIP and destination virtual IP (VM_IP). [103-105] the virtual IP address VIP1 is associated with a reverse flow with source address of VM2_IP and destination address of CL1_IP [0007] generated entry with the reverse source address ((i.e., the inserted VIP address) … generates a forward flow entry for the data message as well and associates this entry with the reverse flow entry and the VIP address. [0008] The LB module then looks up the data flow storage to find a corresponding reverse source address for the return traffic … same VIP address to which the initial data message was sent);
Kancherla also teaches identifying the one or more respective client instances and one or more pools of application nodes associated with the one or more client instances ([0056] FIG. 1 (i.e., the client and server machines) can be any type of a data compute node (e.g., a virtual machine (VM), a container, etc.). [103] The load balancing resulted in selecting the VM 545 as the destination server for the packet. Note: selecting the VM 545 (compute node) is identifying the one or more respective client instances. Fig. 4, 420 “lookup flow table (in data storage – see flow entries in fig.5)” -> step 430 “Match find in flow table” -> step 440 “generates (at 440) a forward flow entry and a reverse flow entry”. [[0098] After identifying the VIP address (e.g., from a mapping table that maps a set of values to a set of VIP addresses), the process associates the generated entries for the packet with the identified VIP address and stores this data in the data storage. 102] a host machine 530 that hosts two virtual machines 545 and 550 … local data storage 54. Note: steps 420-460 is identifying one or more pools of application nodes. Also see Fig. 6, 620-650) ;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Kancherla and apply them on the teachings of Walker to further implement identifying one or more related virtual internet protocol (VIP) addresses used to access one or more respective client instances.  One would be motivated to do so because in order to improve better system and method to provide identifying the best candidate machine with a virtual machine with VIP, the load balancer performs a DNAT (at 330) on the packet to change the destination address of the packet to the identified candidate's address (Kancherla Fig. 3, 310-350. [0089-0092]).
Regarding claim 18:    
[Rejection rationale for claim 6 is applicable].
Regarding claim 19:    
[Rejection rationale for claim 7 is applicable].
Regarding claim 20:    
[Rejection rationale for claim 8 is applicable].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449